DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the amendments and arguments filed March 25, 2022.  Claims 1-4, 6, 8-11, 13, 15-18, and 21 are currently pending.  Claim 21 has been amended.  Claims 5, 7, 12, 14, 19, and 20 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-11, 13, 15-18 and 21 have been considered but are not persuasive.
Beginning on page 8 of remarks, Applicant argues that Chickering discloses a basic classifier which utilizes a method of implementing diversity, but that the diversity taught by Chickering is unrelated to the claimed quantitative diversity value.  Figure 5 of Chickering discloses a graph of an example curvature depicting output scores of auxiliary machine learning models and an associated subset labelset for implement diversity; see figure 5 and paragraphs [0057]-[0059] of Chickering.  The claims provide no guidance on the quantitative nature of the diversity value and the graph in figure 5 and accompanying paragraphs are quantitative; the BRI of quantitative is “relating to, measuring, or measured by the quantity of something rather than its quality” and, in order to produce a graph like that in figure 5, quantity is required making the graph values quantitative.  Additionally, the values read from the graph are numerical.  Further, the claims disclose determining a diversity value based on the covariance, but provide no details how the diversity is calculated.  The diversity value is based on the training data set as a whole and the disclosed resampling appears to be analyzing the training data set again, as a whole.  It is unclear why the diversity value would change when the training data set does not appear to change between iterations.  Applicant’s argument is not persuasive.
On page 9 of remarks, Applicant argues that one of ordinary skill in the art would not have combined Chickering and Anaraki.  Applicant argues that the rationale for combining is conclusory, however, the rejection clearly states that Anaraki discloses a reduction in computation cost, which is a benefit and sufficient to fulfill the teaching, suggestion, motivation requirement of KSR; see MPEP 2141(III).  As the previous rejection indicates, Chickering teaches a classification system that considers diversity and Anaraki teaches the specifics of computing a diversity using a covariance matrix.  Additionally, the previous rejection details a sufficient motivation to combine the references.  Therefore, Applicant’s arguments are unpersuasive.
On page 11 Applicant argues that it is unrealistic for one of ordinary skill to have incorporated Wang because there was no reason to alter Chickering’s invention.  The previous rejection states why it would have been obvious to combine the references and Applicant’s assertion that it would be unrealistic to do so is not persuasive.



Claim Objections
The previous objection to claim 21 is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chickering (U.S.20160162802) in view of Anaraki (Estimation of the sample covariance matrix from compressive measurements) and Wang (Diversity Analysis on Imbalanced Data Sets by Using Ensemble Models).

Regarding claim 8, an apparatus for quantifying a diversity value of observations in a training data set (Chickering: Paragraph [0059] “the number of observations increases, the score decreases. Additionally, as the number of observations decreases (or if only a diverse selection of observations is made), the score increases. Thus, a subset labelset of unlabeled observations can be identified for the particular pool or pools of observations. Thereafter, the auxiliary machine learning model 112 can be configured to select sample unlabeled observations only from the subset labelset to increase diversity in the unlabeled samples.” An apparatus for quantifying a diversity value of observations in a training data is taught as a score that measures the diversity in the data sample observations.) for training a machine learning model (Chickering: Paragraph [0079] “retraining the auxiliary machine learning model with the at least one new labeled observation subsequent to refining the capacity of the target machine learning model.” Set for training a machine learning model is taught as the retraining based on implemented diversity in the target machine learning model. Also refer to claim 9 of the prior art.) comprising: at least one processor (Chickering: Paragraph [0022] “single-processor or multiprocessor systems” At least one processor is taught as single-processor.); and at least one memory including computer program code for one or more programs (Chickering: Paragraph [0072] “removable and non-removable media implemented in any method or technology for storage of information such as computer-executable instructions, data structures, program modules or other data…memory” At least one memory including computer program code for one or more programs is taught as removable and non-removable media implemented in any method or technology for storage of information such as computer-executable instructions.), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (Chickering: Paragraph [0029] “computer-executable instructions that are configured to direct a processor to implement the active machine learning system” At least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following is taught as computer-executable instructions that are configured to direct a processor to implement the active machine learning system.), … describing the observations in the training data set (Chickering: Paragraph [0017] “the phrase “diversity” and variations thereof refer to a set of observations having many differences between individual observations of the set.” Describing the observations in the training data set is taught as the set of observations that are used for training the machine learning system.); …
Chickering does not explicitly disclose create a matrix storing a plurality of features… compute a covariance of the matrix; determine the diversity value of the training data set based on the computed covariance wherein the diversity value is a quantitative value; iteratively resample the training data set until the diversity value meets a threshold criterion;… and initiate a training of the machine learning model based on a determination that the diversity value meets the threshold criterion. 
Anaraki further teaches…disclose create a matrix storing a plurality of features (Anaraki: Page 2, Section 2.2 “Consider a collection of data samples x1, . . . , xn in R p and let X = [x1, . . . , xn] ∈ R p×n be a matrix whose i-th column is the data sample xi .” Create a matrix storing a plurality of features is taught as the collection of data samples that are represented as a matrix.)…compute a covariance of the matrix (Anaraki: Abstract “our algorithm can be used to estimate the covariance matrix”); determine the diversity value of the training data set based on the computed covariance (Anaraki: Page 11. “To explain this, let us consider the stable rank β := kCnk 2 F /kCnk 2 2 , where kCnkF represents the Frobenius norm of the sample covariance matrix Cn.” Determining the diversity value of the training data set based on the computed covariance is taught as the stable rank which is based on the Frobenius norm of the sample covariance matrix. The applicant’s specification defines in Paragraph [0037] that the value of the stable rank of the covariance matrix as the diversity value.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of implementing diversity in a machine leaning system of Chickering with the covariance matrix of Anaraki in order to allow implementing a method of estimating the covariance matrix, while achieving significant savings in computation cost (Anaraki: Page 11. “In fact, we showed that our approach can be used to estimate the covariance matrix, while achieving significant savings in computation cost.”).
Chickering in view of Anaraki does not explicitly disclose wherein the diversity value is a quantitative value; iteratively resample the training data set until the diversity value meets a threshold criterion; and initiate a training of the machine learning model based on a determination that the diversity value meets the threshold criterion.
Wang further teaches wherein the diversity value is a quantitative value (Wang: Page [4] “Different from other related studies, we calculate Q-statistics as diversity value not only on whole training data, but also on data in each class. This means every class has a diversity value, in order to make our experiments more accurate and convincing.” The diversity value is a quantitative value is taught as we calculate Q-statistics as diversity value on whole training data.); iteratively resample the training data set (Wang: Page [1] “we combine three popular re-sampling methods into our ensemble model based on Bagging for diversity analysis” Iteratively resample the training data set is taught by the method of re-sampling based on diversity analysis.) until the diversity value meets a threshold criterion (Wang: Page [4] “In order to analyze diversity and performance tendency, percentage value ‘a’ is chosen from 10 to 100. When ‘a’ equals to 10, most classes from one data set will be under-sampled except the ones ten times smaller than the class with largest number of instances. …We compare the results of recall values and F-values for each class, and G-mean as overall criterion. Different from other related studies, we calculate Q-statistics as diversity value not only on whole training data, but also on data in each class. …” Iteratively resample the training data set until the diversity value meets a threshold criterion is taught as the comparison of the results of recall values and F-values for each class, and G-mean as overall criterion. These criteria are used to determine whether the accuracy and diversity thresholds have been met.); and initiate a training of the machine learning model based on a determination that the diversity value meets the threshold criterion (Wang: Table 1. “Training: 1. Let S be the original training set. 2. Construct subset Sk containing instances from all classes with same number by executing the following: 2a. Set re-sampling rate at a%. 2b. For each class i, re-sample instances with replacement at the rate of (NC /Ni) · a%. 3. Train a classifier from Sk. 4. Repeat step 2 and 3 until k equals M.” Initiate a training of the machine learning model based on a determination that the diversity value meets the threshold criterion is taught as training the classifier until k equals M. This is the condition for which training is reiterated and/or initiated. Refer to Page [3] for further analysis. The diversity value meets a threshold criterion is taught as the comparison of the results of recall values and F-values for each class, and G-mean as overall criterion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chickering and Anaraki with the diversity resampling method of Wang in order to allow re-sampling methods to be combined into our ensemble model and be evaluated for diversity analysis, thereby calculating a diversity value on the entire dataset to reach more accurate results (Wang: Page [1] [5]. “re-sampling methods are combined into our ensemble model and evaluated for diversity analysis” and “we calculate Q-statistics as diversity value not only on whole training data, but also on data in each class. This means every class has a diversity value, in order to make our experiments more accurate”).

Claim 1 and 15 are similarly rejected, refer to claim 8 for further analysis.

Claim 6, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chickering (U.S.20160162802) in view of Anaraki (Estimation of the sample covariance matrix from compressive measurements), Wang (Diversity Analysis on Imbalanced Data Sets by Using Ensemble Models) and Dagli (Utilizing Information Theoretic Diversity for SVM Active Learning).
Regarding claim 13, Chickering in view of Anaraki and Wang teaches the apparatus of claim 8, Wang further teaches further teaches wherein the resampling of the training data set  (Wang: Page [1] “we combine three popular re-sampling methods into our ensemble model based on Bagging for diversity analysis” Resample the training data set is taught by the method of re-sampling based on diversity analysis.) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chickering and Anaraki with the diversity resampling method of Wang in order to allow re-sampling methods to be combined into our ensemble model and be evaluated for diversity analysis, thereby calculating a diversity value on the entire dataset to reach more accurate results (Wang: Page [1] [5]. “re-sampling methods are combined into our ensemble model and evaluated for diversity analysis” and “we calculate Q-statistics as diversity value not only on whole training data, but also on data in each class. This means every class has a diversity value, in order to make our experiments more accurate”).
Chickering in view of Anaraki and Wang do not explicitly is based on a diversity sampling scheme, or a combination of a diversity sampling scheme and a uniform sampling scheme thereof. 	Dagli further teaches is based on a diversity sampling scheme (Dagli: Page 1 “a more fundamental notion of diversity sampling for SVM active learning based on information theoretic concepts, and apply it to a problem in the small-sample learning domain of information retrieval.” Based on a diversity sampling scheme is taught as diversity sampling for SVM active learning.), or a combination of a diversity sampling scheme and a uniform sampling scheme thereof. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chickering, Anaraki and Wang with the diversity sampling of Dagli in order to allow implementing a method of utilizing diversity based sampling strategy, thereby improving performance of the system (Dagli: Page 1. “Adding to this work [6] noted a diversity-based sampling strategy would improve performance. The merits of diversity-based sampling is also echoed in tangentially related fields which suffer from the small-sample learning problem such as information retrieval.”).

Claim 6 and 21 is similarly rejected, refer to claim 13 for further analysis.

Claim 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chickering (U.S.20160162802) in view of Anaraki (Estimation of the sample covariance matrix from compressive measurements), Wang (Diversity Analysis on Imbalanced Data Sets by Using Ensemble Models) and Towsley (Correlation Angles and Inner Products: Application to a Problem from Physics).
Regarding claim 9, Chickering in view of Anaraki and  teaches the apparatus of claim 8, Anaraki further teaches wherein the apparatus is further caused to: create a covariance matrix based on the matrix (Anaraki: Page 10. “Our proposed approach is used to estimate the sample covariance matrix of the full data” Create a covariance matrix based on the matrix is taught as estimate the sample covariance matrix of the full data.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of implementing diversity in a machine leaning system of Chickering with the covariance matrix of Anaraki. The motivation behind this technique is that RiRT i xi approximates the projection of xi onto the column space of Ri ∈ R p×m, where the expensive matrix inverse is eliminated in Ri(RT i Ri) −1RT i xi, thereby estimating the covariance matrix, while achieving significant savings in computation cost (Anaraki: Page 11. “In fact, we showed that our approach can be used to estimate the covariance matrix, while achieving significant savings in computation cost.”).
Chickering in view of Anaraki and Wang does not explicitly disclose…, wherein the covariance is based on an inner product of the covariance matrix. 
Towsley further teaches , wherein the covariance is based on an inner product of the covariance matrix (Towsley: Page 1 “Covariance is used as an inner product on a formal vector space built on n random variables to define measures of correlation Md across a set of vectors in a d-dimensional space” The covariance is based on an inner product of the covariance matrix is taught as the covariance is used as an inner product on a formal vector space.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chickering, Anaraki and Wang with the Covariance used as an inner product of Towsley in order to allow defining measures of correlation across a set of vectors in a d-dimensional space, thereby achieving a better measure of correlation (Towsley: Page 1. “It was suggested that a better measure of correlation among the N indices could be based upon the area of the spherical triangles created by the N vectors on the unit sphere.”).

Claim 2 and 16 are similarly rejected, refer to claim 9 for further analysis.
Regarding claim 10, Chickering in view of Anaraki, Wang and Towsley teaches the apparatus of claim 9, Anaraki further teaches wherein the covariance is computed based on a numerical property of the covariance matrix (Anaraki: Page 11. “To explain this, let us consider the stable rank β := kCnk 2 F /kCnk 2 2 , where kCnkF represents the Frobenius norm of the sample covariance matrix Cn.” The covariance is computed based on a numerical property of the covariance matrix is taught as the stable rank (numerical property of the covariance matrix)which is based on the Frobenius norm of the sample covariance matrix. The applicant’s specification defines in Paragraph [0037] that the value of the stable rank of the covariance matrix as the diversity value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of implementing diversity in a machine leaning system of Chickering with the covariance matrix of Anaraki in order to allow implementing a method of estimating the covariance matrix, while achieving significant savings in computation cost (Anaraki: Page 11. “In fact, we showed that our approach can be used to estimate the covariance matrix, while achieving significant savings in computation cost.”).
 
Claim 3 and 17 are similarly rejected, refer to claim 10 for further analysis.
Regarding claim 11, Chickering in view Anaraki, Wang and Towsley teaches the apparatus of claim 10, wherein the numerical property is a stable rank (Anaraki: Page 11. “To explain this, let us consider the stable rank β := kCnk 2 F /kCnk 2 2 , where kCnkF represents the Frobenius norm of the sample covariance matrix Cn.” The covariance is computed based on a numerical property of the covariance matrix is taught as the stable rank (numerical property) which is based on the Frobenius norm of the sample covariance matrix. The applicant’s specification defines in Paragraph [0037] that the value of the stable rank of the covariance matrix as the diversity value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of implementing diversity in a machine leaning system of Chickering with the covariance matrix of Anaraki order to allow implementing a method of estimating the covariance matrix, while achieving significant savings in computation cost (Anaraki: Page 11. “In fact, we showed that our approach can be used to estimate the covariance matrix, while achieving significant savings in computation cost.”).

	Claim 4 and 18 are similarly rejected, refer to claim 11 for further analysis.

Conclusion
Claims 1-4, 6, 8-11, 13, 15-18 and 21 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL T PELLETT/Primary Examiner, Art Unit 2121